DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2021 has been entered.
Formal Matters
Applicant’s amendments and arguments along with the declaration by Ronak Rughani filed on September 14, 2021 are acknowledged and have been fully considered. Claims 1-10 and 12-24 are pending. Claims 1-10, 12-14 and 18 are under consideration in the instant office action. Claims 15-17 and 19-24 are withdrawn from consideration as being drawn to a non-elected invention and/or species, there being no allowable generic or linking claim. Claim 11 is canceled. Applicant’s amendments and arguments necessitated a new ground of rejections under 35 USC 103 as set forth below.  
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Moot Arguments
Applicant’s arguments are moot in view of the new rejection set forth below.
New Rejections-Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-10, 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burry et al. (WO 2010/121919, newly cited), Van Flodrop et al. (US 2010/0215604, newly cited), and Odoms (US 2012/0204894, newly cited), 
Note: The claims are examined with respect to the elected species only.
Applicants’ claims
Applicants claims a hair-treatment composition. 
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Burry et al. teach the present invention relates to hair care compositions in particular compositions that maximize hair growth. A hair treatment composition comprising a thchogenic material and from 0.0002 to 0.0049% wt. of an additional anti-dandruff agent (see claim 1). A hair treatment composition according to claim 1 in which the thchogenic material comprises a synergistic mixture of a healthy scalp protein biosynthesis stimulant, a glycosamino production agent, a cell nutrition regulator, a microcirculation promoter and mixtures thereof (see claim 2). A hair treatment composition according to claim 2 or claim 3 in which the glycosamino production agent is selected from glucosamine, L-fucose; fucose rich polysaccharide xylose,vitamin C, Eriobotrya Japonica extract, N- acetyl glucosamine, glucosamine sulphate, lysophospholipids, protamine and mixtures thereof (see claim 4). The final product form of hair treatment compositions according to the invention may suitably be, for example, shampoos, conditioners, sprays, mousses, gels, oils, creams, waxes or lotions. Particularly preferred product forms are leave-on products (those products that are not immediately rinsed off after application and are preferably left on for at least one hour, more preferably for at least 5 hours). Post-wash conditioners are preferred (especially leave-in) as are hair treatment products such as hair essences. The synergistic trichogenic mixture may comprise a glycosamino production agent is selected from the group consisting of glucosamine, L-fucose; fucose rich polysaccharide, xylose,vitamin C, Eriobotrya japonica extract, N-acetyl glucosamine, glucosamine sulphate, lysophospholipids, protamine and mixtures thereof. Particularly preferred is glucosamine. The level of the synergistic trichogenic mixture is preferably from 0.001 to 20 wt% of the total composition, more preferably from 0.1 to 15 wt% of the total composition, most preferably from 0.2 1 10 wt% of the total composition. 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Burry et al. do not specifically teach the incorporation of chitosan and nonionic emulsifiers and their amount. These deficiencies are cured by the teachings of Van Flodrop et al. 
Van Flodrop et al. teach Hair treatment compositions comprising 0.05 to 5% by weight of at least one chitosan and/or chitosan derivative and 0.05 to 5% by weight of at least one elastomeric silane or siloxane with quaternary ammonium groups in the molecule advantageously incorporated into the hair treatment compositions, significantly improving fullness, volume and long-term hold (see abstract and claim 1). In the context of the present invention, hair treatment agents include hair shampoos, hair conditioners, conditioning shampoos, hair sprays, hair rinses, hair cures, hair masks, hair tonics, permanent wave fixing solutions, hair dye shampoos, hair dyes, hair setting lotions, hair setting preparations, hair styling preparations, blow dry wave lotions, mousse, hair gels, hair waxes or their combinations. Preferred inventive compositions include shampoos, conditioners or hair tonics (paragraph 15). The reaction mixture preferably comprises non-ionic surfactants, with non-ionic surfactants of the alkoxylated alcohol type preferred. Ethoxylated alcohols are particularly preferred and among these are once again those containing 18 to 18 EO groups, preferably containing 10 to 16 EO groups and especially containing 12 EO groups, wherein the cited degrees of ethoxylation represent average values. The alkyl chain of the ethoxylated alcohols has preferably 8 to 20 carbon atoms, wherein alkyl chains containing 10 to 18 carbon atoms are preferred and those containing 12 to 16 carbon atoms are particularly preferred. The tridecyl group is quite particularly preferred. The inventive compositions preferably additionally comprise at least one emulsifier or surfactant, wherein surface active substances are designated as surfactants or as emulsifiers depending on their field of application, and are selected from anionic, cationic, zwitterionic, ampholytic and non-ionic surfactants and emulsifiers (paragraph 64). Non-ionic surfactants and emulsifiers comprise, for example, a polyol group, a polyalkylene glycol ether group or a combination of polyol and polyglycol ether groups as the hydrophilic group. Exemplary compounds of this type include addition products of 2 to 50 moles ethylene oxide and/or 0 to 5 moles propylene oxide to linear and branched fatty alcohols containing 8 to 30 carbon atoms, to fatty acids with 8 to 30 carbon atoms, and to alkyl phenols with 8 to 15 carbon atoms in the alkyl group, etc. (paragraphs 89-104). Preferably, the inventive compositions can comprise at least one non-ionic emulsifier with an HLB value of 8 to 18. Non-ionic emulsifiers with an HLB value of 10-15 can be particularly preferred according to the invention (paragraph 437). The inventive compositions preferably comprise the emulsifiers in quantities of 0.1 to 25 wt. %, particularly 0.5-15 wt. %, based on the total composition (paragraph 436).
Burry et al. do not specifically teach the incorporation of olive oil and its amount. These deficiencies are cured by the teachings of Odoms.
Odoms teach a solution to be applied topically to the human scalp in order to encourage hair growth, well-conditioned hair, control of dandruff, and overall health of the scalp. The present invention accomplishes these goals through a mixture of ingredients precisely proportioned to achieve a unique chemical composition that brings about maximum results. The ingredients in the solution include shea butter, extra virgin coconut oil, extra virgin olive oil, jojoba oil, brahmi and amla oil, castor oil, sweet almond oil, argan oil, sesame oil, vitamin E (tocopherol), vegetable glycerin, peppermint, rosemary, tea tree, and lavender oil (see abstract). Some of the benefits of the present invention, besides the stimulation of hair growth, are moisturizing and conditioning the user's hair, controlling dandruff and itchy scalp, treating psoriasis, repairing damaged hair, controlling frizzy hair, giving hair a smooth look and feel, minimizing hair shedding, strengthening and thickening the hair, making hair softer and more manageable, building hair body, and restoring luster and shine to the hair. The solution is non-greasy and for all types of hair (paragraph 12). The use of 10.7% of the total weight of the composition for extra virgin olive oil is demonstrated in Table A.
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Burry et al. by incorporating chitosan and nonionic emulsifiers and their amounts as recited respectively because wit regard to chitosan Van Flodrop et al. teach Hair treatment compositions comprising 0.05 to 5% by weight of at least one chitosan and/or chitosan derivative and 0.05 to 5% by weight of at least one elastomeric silane or siloxane with quaternary ammonium groups in the molecule advantageously incorporated into the hair treatment compositions, significantly improving fullness, volume and long-term hold (see abstract and claim 1). In the context of the present invention, hair treatment agents include hair shampoos, hair conditioners, conditioning shampoos, hair sprays, hair rinses, hair cures, hair masks, hair tonics, permanent wave fixing solutions, hair dye shampoos, hair dyes, hair setting lotions, hair setting preparations, hair styling preparations, blow dry wave lotions, mousse, hair gels, hair waxes or their combinations. Preferred inventive compositions include shampoos, conditioners or hair tonics (paragraph 15). The reaction mixture preferably comprises non-ionic surfactants, with non-ionic surfactants of the alkoxylated alcohol type preferred. Ethoxylated alcohols are particularly preferred and among these are once again those containing 18 to 18 EO groups, preferably containing 10 to 16 EO groups and especially containing 12 EO groups, wherein the cited degrees of ethoxylation represent average values. The alkyl chain of the ethoxylated alcohols has preferably 8 to 20 carbon atoms, wherein alkyl chains containing 10 to 18 carbon atoms are preferred and those containing 12 to 16 carbon atoms are particularly preferred. The tridecyl group is quite particularly preferred. The inventive compositions preferably additionally comprise at least one emulsifier or surfactant, wherein surface active substances are designated as surfactants or as emulsifiers depending on their field of application, and are selected from anionic, cationic, zwitterionic, ampholytic and non-ionic surfactants and emulsifiers (paragraph 64). Non-ionic surfactants and emulsifiers comprise, for example, a polyol group, a polyalkylene glycol ether group or a combination of polyol and polyglycol ether groups as the hydrophilic group. Exemplary compounds of this type include addition products of 2 to 50 moles ethylene oxide and/or 0 to 5 moles propylene oxide to linear and branched fatty alcohols containing 8 to 30 carbon atoms, to fatty acids with 8 to 30 carbon atoms, and to alkyl phenols with 8 to 15 carbon atoms in the alkyl group, etc. (paragraphs 89-104). Preferably, the inventive compositions can comprise at least one non-ionic emulsifier with an HLB value of 8 to 18. Non-ionic emulsifiers with an HLB value of 10-15 can be particularly preferred according to the invention (paragraph 437). The inventive compositions preferably comprise the emulsifiers in quantities of 0.1 to 25 wt. %, particularly 0.5-15 wt. %, based on the total composition (paragraph 436). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). With regard to the olive oil Odoms teach a solution to be applied topically to the human scalp in order to encourage hair growth, well-conditioned hair, control of dandruff, and overall health of the scalp. The present invention accomplishes these goals through a mixture of ingredients precisely proportioned to achieve a unique chemical composition that brings about maximum results. The ingredients in the solution include shea butter, extra virgin coconut oil, extra virgin olive oil, jojoba oil, brahmi and amla oil, castor oil, sweet almond oil, argan oil, sesame oil, vitamin E (tocopherol), vegetable glycerin, peppermint, rosemary, tea tree, and lavender oil (see abstract). Some of the benefits of the present invention, besides the stimulation of hair growth, are moisturizing and conditioning the user's hair, controlling dandruff and itchy scalp, treating psoriasis, repairing damaged hair, controlling frizzy hair, giving hair a smooth look and feel, minimizing hair shedding, strengthening and thickening the hair, making hair softer and more manageable, building hair body, and restoring luster and shine to the hair. The solution is non-greasy and for all types of hair (paragraph 12). The use of 10.7% of the total weight of the composition for extra virgin olive oil is demonstrated in Table A. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). Each of the components have been known in the art to be used for the same purposes. In the case where the claimed amounts of actives and other ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). A person of ordinary skill in the art at the time the invention was filed would have had a reasonable chance or expectation of success in combining the teachings of Burry et al, Van Flodrop et al., and Odoms because all of the references teach a hair treatment compositions. With regard to the data presented in applicant’s specification and in the response the examiner reminds applicant that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In the instant case both in terms of ingredients and amount of ingredients the data is not commensurate in scope with the claims. Applicant must provide data that is commensurate with the claims.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619